DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display panel wherein the first metal layer disposed on the base is hollowed out corresponding to the transfer pad to form a first metal recess area; and a second metal layer corresponding to the gate insulating recess area is hollowed out to form a second metal recess area, in combination with all the other claim limitations; claim 13) a process for preparing a display comprising etching a middle portion of the metal material layer corresponding to a transfer pad to form a first metal layer and a first metal recess area; etching a part of the second metal layer corresponding to the gate insulating recess area; forming a transparent electrode layer on the first metal recess area, and communicating the transparent electrode layer with the common line to for a first substrate, in combination with all the other claim limitations; and claim 16) a display device comprising a display panel, the display panel comprises a hollowed out first metal layer disposed on the base and hollowed out corresponding to the first transfer pad to form a first metal recess area, a part of the second metal layer corresponding to the gate .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RICHARD H KIM/Primary Examiner, Art Unit 2871